internal_revenue_service national_office technical_advice_memorandum release number release date date date uil e o exams programs and review internal_revenue_service commerce street mc dal dallas tx taxpayer's name taxpayer's address taxpayer's identification_number years involved date of conference legend m p q r1 r2 s t u a x date date city state issues whether m is engaged in an exempt activity in furtherance of it sec_501 purposes in the operation of p whether m’s operations resulted in inurement or private benefit to persons related to foundation managers and substantial contributors to m whether part of the income from the operations of p constituted income from an unrelated_trade_or_business under sec_513 of the code facts m is a not-for-profit corporation formed under the laws of state in by q a private_foundation described in sec_509 of the code m is exempt from federal_income_tax as an organization described in sec_501 m is classified as a private_operating_foundation m’s articles of incorporation provide that it is organized as follows to operate a botanical gardens and park in city state on a racially nondiscriminatory basis to lessen the burdens of government to conduct educational programs and research regarding botanical subjects and to carry on other charitable scientific literary or educational activities within the meaning of sec_501 of the code operation of p m operates p a complex of educational recreational hotel and convention center facilities in city state the educational and recreational components include an aquarium horticultural conservatories and an imax theatre open to the public for admission fees a hotel and a convention center q and city entered into a lease agreement lease effective date whereby q would lease the property from the city for the development of the proposed civic and tourist attraction known as p p is not a separate legal entity but is instead the structures activities and attractions located on the property the lease granted the use of the property to q for years the purpose was for q to make significant improvements to the property eg botanical garden water park public beach children’s zoo campground nature trails restaurant and meeting rooms the property is in an economically depressed blighted_area of city in city through u a city agency entered into an agreement with m and q governing the operation and management of p and providing that all assets comprising p other than animals are owned by u q assigned its lease in the underlying land to u along with the facilities that were constructed on the property at all times the title to property is held in the name of u employees are considered employees of m and not u m must receive prior approval from u before using its name or logo or that of city in its promotions m contracts for all operation and maintenance services electric gas water etc m underwrites the expenses of p and is responsible for any liabilities and expenses u is not responsible for any expenses or liabilities all profits generated by p are earmarked to remain with p to be used for its operation maintenance and expansion city does not subsidize any operating deficits nor can it use any profits for outside projects m receives almost of its contributions from q which it uses to construct recreational tourist and business facilities in m q and u jointly requested a private_letter_ruling before proceeding with the construction of the hotel and aquarium facilities at the complex at the time of the request the improvements were meant to increase the number of public users of the facilities and to become the city’s main convention center and tourist attraction construction of the hotel was intended for the convenience of the visitors to the convention center and the complex a majority of the guests of the hotel were expected to be participants at events held at the convention center or at the complex the ruling held that m’s operation of the aquarium and hotel would not constitute excess_business_holdings under sec_4943 of the code the hotel at p is similar in appearance and amenities to any comparable for-profit hotel the hotel generated a little less than half of the gross_sales of p in fy the hotel also provides for a fee valet parking room service movies and dry cleaning laundry service similar to for-profit hotels p offered complimentary rooms to various groups including employees of business entities owned by a’s family groups with at least guests potential group businesses that are invited on-site for inspections prior to signing a contract entertainers and performers for special events guests that have had a poor experience at the hotel and numerous employees p also operates a number of gift shops at the hotel and at the various attractions the gift shops sell a variety of household_items and arts and crafts in a private_letter_ruling to m plr dated date the service held that the amounts that m received from admission receipts to the aquarium and as rental receipts from its operation of the hotel that are paid_by guests of the hotel visiting p will not constitute unrelated_business_taxable_income this private_letter_ruling did not address all of the business activities conducted at p dealings with persons related to foundation managers and substantial contributors in city entered into a management_contract with m for the management of p which consists of the infrastructure and activities conducted on the leased land in turn m subcontracted the management_contract to r1 a subsidiary of r2 a for-profit entity owned by q s and t all of these entities were founded and effectively controlled by a and or close members of his family for each of the years in issue a was granted the proxies for both q and s to vote all of the stock of r1 owned by each r1 and r2 were both established companies at the time of their initial dealings with m and still are the contract with m is a small part of their business the contract provides among other things that primary legal and managerial responsibility is retained by m r1 runs the day-to-day operations of p on behalf of m r1 is responsible for the employment payment training and supervision of all employees however the employees are not employees of r1 but of m r1 acts as agent for m to negotiate leases and licenses to provide maintenance and upkeep and to assist m in preparing reports for u in city approved an extension of m’s management_contract with r1 the amendment extended its primary term for years ending on date and provided for two optional 5-year extensions that are exercisable only by m at its sole discretion these options have not been exercised by m at this time for the years in issue the management fee paid to r1 was set at a flat figure of dollar_figurex per year the management_contract has never been put out to public bid or contracted for in any similar competitive process m has furnished an appraisal attesting to the reasonableness of the compensation of r1 in addition to management services m also contracted with entities affiliated with a or family members of a for banking and insurance services m represents that the contractual terms and fees were reasonable law sec_501 of the internal_revenue_code provides that an organization shall be exempt from taxation if it is an organization described in subsection c or d of the same section subsection c of sec_501 includes in its list of organizations qualifying for tax-exempt status under sec_501 organizations organized and operated exclusively for charitable purposes sec_1_501_c_3_-1 of the income_tax regulations provide that in order for an organization to qualify for exemption under sec_501 no part of the organization’s net earning may inure to the benefit of any private_shareholder_or_individual a private_shareholder_or_individual is defined as any person having a personal and private interest in the activities of the organization sec_1_501_a_-1 of the regulations an organization is not organized or operated for one or more of the exempt purposes enumerated in sec_1 c -a d i and thus is not described in c of the code if it is organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or person controlled directly or indirectly by such interests sec_501 sec_1_501_c_3_-1 of the regulations revrul_85_1 1985_2_cb_177 provides that the determination of whether an organization is lessening the burdens of government requires consideration of whether the organization’s activities are activities that a governmental_unit considers to be its burden and whether such activities actually lessen such governmental burden an activity is a burden of the government if there is objective manifestation by the government unit that it considers the activities of the organization to be its burden such consideration may be evidenced by the interrelationship between the governmental_unit and the organization in this context the lessening of the burdens of government is determined by considering all relevant facts and circumstances however a favorable working relationship between the government and the organization is strong evidence that the organization is actually lessening the burdens of government sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 unrelated_business_taxable_income is defined in sec_512 of the code as the gross_income derived by any organization carried on by it less the deductions allowed by the same chapter which are directly connected with the carrying on of such trade_or_business sec_513 of the code provides that unrelated_trade_or_business is any trade_or_business the conduct of which is not substantially related aside from the need for income to the exercise or performance of the organization's exempt_purpose or function that constitutes the basis for its exemption under sec_501 sec_513 of the code provides that the term trade_or_business includes any activity which is carried on for the production_of_income from the sale_of_goods or the performance of services for purposes of the preceding sentence an activity does not lose identity as a trade_or_business merely because it is carried on within a larger aggregate of similar activities or within a larger complex of other endeavors which may or may not be related to the exempt_purpose of the organization sec_1_513-1 of the regulations states that the determination of whether a trade_or_business is substantially related to an organization’s exempt_purpose necessitates an examination of the relationship between the business activities that generate the particular income in question and the accomplishment of the organization’s exempt purposes sec_1_513-1 of the regulations provides that a trade_or_business is related to exempt purposes only where the conduct of the business activity has substantial causal relationship to the achievement of exempt purposes thus for the conduct_of_a_trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes sec_53_4942_a_-2 of the foundation and similar excise_tax regulations provides in example that x a private_foundation that maintains a community of historic value which is open to the general_public for the convenience of the public x through wholly owned separately incorporated taxable entity maintains a restaurant and hotel in the community such facilities are within the larger aggregate of activities which makes available for public enjoyment the various buildings of historic interest and which is related to x’s exempt_purpose under such circumstances the operation of the restaurant and hotel constitutes a functionally_related_business rationale exempt activity whether the operation of p is an exempt activity requires an analysis of the facts and circumstances m’s purpose is to develop operate and maintain the property leased to it by u m was created for the specific purpose of undertaking the joint development and operation of p city through u considers the operation of p to be its burden as set out in revproc_85_1 supra through u it oversees the operations of p the land and buildings are owned by city or u while the lease on the land is owned by q in addition city has credited the dollars spent against the rent for improvements such ownership by u as well as the joint undertaking of the activities shows that the activities and operations of p are considered by the government to be its burdens because operation of p itself is one of m’s exempt purposes on behalf of city government under the specific facts presented we conclude that m is operated for exempt purposes as described in sec_501 of the code inurement and private benefit while insiders of m benefit from the management and other contracts with m we find the benefit to be incidental under the facts and circumstances the contracts while not competitively bid generally appear reasonable other than a lengthy management term and the fees not excessive the amounts involved are but a small portion of m’s total expenses the businesses at issue are well-established businesses dealing with the general_public and not operating primarily to do business with m unrelated business in the instant case there is no dispute that m is engaged in businesses that they are regularly carried on and that they do not fall within the modifications described in sec_512 of the code the sole issue is whether one or more of such businesses are not substantially related to the exempt purposes of m with a typical charitable_organization many of the individual income-producing activities carried on by m in the operation of p would likely be unrelated however based on the facts and circumstances including the scope and motivation for the activities the income-generating activities from hotel services to eating establishments are substantially related to the accomplishment of m’s exempt_purpose of lessening the burdens of government conclusion m is engaged in an exempt activity in furtherance of it sec_501 purposes in the operation of p m’s operations did not result in inurement or private benefit to persons related to foundation managers and substantial contributors to m the income from the operations of p constituted income from related trades_or_businesses under sec_513 of the code a copy of this memorandum is to be given to m sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent -end-
